Citation Nr: 0006984	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-09 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to 
December 1967.  He died on November [redacted], 1997.  
The appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Roanoke, Virginia, which denied a claim by the appellant 
seeking entitlement to service connection for the veteran's 
cause of death.

It is noted that in a December 1997 Statement In Support of 
claim, VA Form 21-4138, the appellant raised the issue of 
dependency and indemnity compensation (DIC).  The RO's rating 
decision of January 1998 denied service connection for the 
cause of the veteran's death.  The issue of entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318 (West 1991) 
has not been adjudicated by the RO.  The Board finds that 
this issue is not inextricably intertwined with the issue on 
appeal.  This issue is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The claims file contains no competent evidence indicating 
that the cause of the veteran's death was related to service, 
including to any service-connected disability.

2.  The appellant has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim of entitlement to service connection for the cause of 
the veteran's death is plausible.

3.  The case does not involve a complex medical issue or 
controversy.
CONCLUSIONS OF LAW

1.  The appellant has not presented a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, and, therefore, there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The need for an independent medical opinion is not shown.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 3.328 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Laws & Regulations

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (1999).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  In specific regard to service connection for 
disability, the three requirements for a well grounded claim 
are: (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506  (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 U.S.C.A. § 
1110  (West 1991); 38 C.F.R. § 3.303  (1999).  

For service connection for the cause of death of a veteran, 
the first requirement for a well grounded claim, i.e. 
evidence of a current disability, will always be met (the 
current disability being the condition that caused the 
veteran to die).  However, the last two requirements must be 
supported by evidence of record.  Ruiz v. Gober, 10 Vet. App. 
352, 356  (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 46 
(1996)).  If the second element of a well grounded claim has 
been satisfied, i.e. that of an inservice injury or disease, 
then the final requirement for a well grounded claim is a 
nexus between the veteran's death and the inservice injury or 
disease.  Opinions by lay persons as to a relationship, or 
nexus, between a disability or death and an inservice injury 
or disease are not competent evidence for purposes of a well 
grounded claim.  Id. (citing Espiritu v. Derwinski, 2 Vet. 
App. 492  (1992).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records indicate that the veteran had no 
physical defects at the time of his October 1964 induction 
medical examination.  Records show treatment for shrapnel 
wounds to the neck, left chest, and left upper arm, incurred 
in June 1966; there was no nerve or artery involvement.  He 
had a small piece of shrapnel removed from his left index 
finger in August 1966.  An October 1967 separation medical 
report shows no physical defects.

Subsequent to service, VA outpatient records from April 1968 
show that the veteran complained of shrapnel wounds to his 
left arm, left anterior chest, right anterior neck, and 
mouth.

A May 1968 VA examination report indicates that his shrapnel 
wounds involved the skin only, with his left upper arm having 
the only persistent symptoms.  Cardiovascular examination was 
normal.  Musculoskeletal examination revealed pain to 
palpation, atrophy, and reduced grip strength in the left 
arm.  Neuropsychiatric evaluation revealed that he had 
anxiety reaction with some depression, incurred as the result 
of combat in Vietnam.

On that basis of the above medical evidence, the veteran was 
granted entitlement to service connection for residuals of 
shell fragment wounds to the left upper arm, chest, neck 
(with fracture 1st rib), face (lip), and left index finger, 
as well as for anxiety reaction with depression.

A May 1970 VA admission record shows that the veteran was 
seen for left arm weakness.  He underwent surgical left neck 
exploration and transection of left anterior scalene muscle.

A June 1973 VA examination report shows the results of 
psychiatric examination, indicating that the veteran had 
chronic anxiety neurosis.  A chest X-ray was normal.

VA medical records from May 1970 to May 1980 show 
intermittent treatment for the veteran's left arm disorder 
and for headaches, the latter were opined to be unrelated to 
the former.  It was felt that they were tension headaches.  A 
May 1980 record indicates that the veteran was diagnosed with 
hypertension.

A July 1980 VA examination report shows that the veteran 
complained of left neck, shoulder, and arm pain, as well as 
left anterior chest pain at the site of the shell fragment 
wound.  He was noted to have high blood pressure.  Chest X-
rays were normal.  Diagnosis was residuals of shell fragment 
wound, left upper arm, left chest, and right lower anterior 
neck.  He also continued to have anxiety neurosis.

An April 1987 VA admission record shows treatment for 
psychiatric problems.  A chest X-ray was normal.  Blood 
pressure was high.  Diagnoses were anxiety disorder, 
borderline hypertension, and hiatal hernia.

VA medical records from October 1993 to April 1995 show 
treatment for the veteran's psychiatric disorder, 
gastrointestinal problems, low back pain, numbness in the 
legs, and weight loss.

An August 1995 VA psychiatric examination report reflects 
that the veteran was laid-off from his job of 27 years.  
Chief complaints were of depression, leg and back problems, 
and weight loss due to vomiting and diarrhea.  Diagnosis was 
anxiety reaction with depression.

The veteran was granted a 100 percent total disability rating 
for his service-connected anxiety neurosis pursuant to RO 
decision in September 1995.

A November 1997 VA psychiatric examination report provides 
the results of additional mental status examination of the 
veteran.

A death certificate shows that the veteran died on November 
[redacted], 1997.  His immediate cause of death was "acute 
myocardial infarction."  No other underlying causes of death 
or contributing conditions are listed.

The appellant submitted VA Form 21-534 in December 1997.  In 
a January 1998 rating decision, the RO denied entitlement to 
service connection for the cause of the veteran's death, 
which the appellant properly appealed.  In her February 1998 
Notice of Disagreement, she argued that the veteran's death 
had to be related to his service in Vietnam.  Specifically, 
she asserted that his anxiety neurosis could have contributed 
to his death.  Alternatively, she indicated that the 
medications that he took for his psychiatric and other health 
problems may have contributed to his death.  She also 
indicated that the veteran's complaints of chest pains, which 
were diagnosed as symptoms of a hiatal hernia, may have been 
something else, like a heart disorder.

In support of the appellant's claim, she submitted 
approximately 100 pages of additional VA medical records in 
June 1998.  The records are dated December 1992 to October 
1997.  The records show a complaint of chest pain and 
headaches in August 1996.  An August 1996 chest X-ray 
revealed hyperexpansion of the lungs, but no other signs of 
disease; the heart size was normal.  The other records show 
treatment for several unrelated physical problems.

III.  Analysis

As stated above, the first requirement for entitlement to 
service connection for the cause of the veteran's death is 
that the appellant submit a well grounded claim.  This 
requires medical evidence of a current disability; competent 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice injury or disease and the current disability.  
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.

Here, it is clear that the veteran had a current disability, 
namely an acute myocardial infarction, that caused his death.  
This is evidenced by his death certificate.  This evidence 
fulfills the first requirement of a well grounded claim for 
service connection for the cause of the veteran's death.  See 
Ruiz v. Gober, 10 Vet. App. 352  (1997).

The Board also finds that the second element of a well 
grounded claim, i.e. an inservice disease or injury, has been 
met.  Specifically, it recognizes that the veteran incurred 
shell fragment wounds to his left upper arm, chest, neck 
(with fracture 1st rib), face (lip), and left index finger, 
during service.  He received service connection for these 
disabilities and for anxiety reaction with depression, which 
was also determined to have resulted from service.

However, the Board concludes that the veteran's acute 
myocardial infarction, or any other cardiovascular disease, 
was not incurred in or related to service.  Service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (1999).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires that the evidence show the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110  
(West 1991); 38 C.F.R. § 3.303(d) (1999).  Where a veteran 
served for 90 days in active service, and a cardiovascular 
disorder develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 C.F.R. 
§§ 3.307, 3.309 (1999).

In this case, service medical records show no complaints of, 
treatment for, or diagnosis of any heart problems.  The first 
showing of any cardiovascular problems is a May 1980 VA 
outpatient record, indicating that the veteran had 
hypertension.  No medical records, other than the veteran's 
November 1997 death certificate, indicate that he had heart 
disease or some other cardiovascular disease related to an 
acute myocardial infarction.

In light of the above, the determinative issue is whether the 
veteran's acute myocardial infarction is related to his 
service-connected shell fragment wounds or anxiety neurosis 
with depression.  There must be some medical evidence 
supporting such a conclusion for the Board to consider this 
claim on the merits.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993) (if a claim is not well grounded, the Board does not 
have jurisdiction to adjudicate it).

Unfortunately, after careful review of the entire record, the 
Board finds no competent evidence showing a relationship 
between the veteran's acute myocardial infarction and his 
service-connected shrapnel wounds or anxiety disorder.  It 
recognizes that the appellant believes that there is such a 
connection, possibly due to the medications he took for his 
service-connected disabilities.  However, the Board cannot 
accept these speculations as evidence for purposes of meeting 
the third element of a well grounded claim.  Medical evidence 
is required.  Grottveit v. Brown,  5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492  (1992).

As a result, the Board finds insufficient evidence of a well 
grounded claim for service connection for the cause of the 
veteran's death.  There is no evidence in the claim file 
indicating that his death from a myocardial infarction was 
related to service.  38 C.F.R. § 3.303  (1999); Epps, 126 
F.3d at 1468; Caluza, 7 Vet. App. at 506.

The appellant's representative has requested that the Board 
obtain an independent medical opinion to provide evidence of 
a nexus between the service-connected disabilities and the 
cardiovascular disorder.  In the absence of competent 
evidence indicating such a relationship, the claim is not 
well-grounded and development is not warranted.  Because the 
appellant has not submitted any competent evidence that shows 
that disability that was incurred or aggravated in service 
caused or contributed to cause the veteran's death, the claim 
is not well grounded and no duty to assist exists. 

IV.  Conclusion

In light of the above, the appellant's claim seeking 
entitlement to service connection for the cause of the 
veteran's death must be denied.  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete the application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the appellant has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make the claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

